        Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

GREAT LAKES INSURANCE SE,                    )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )    CIVIL ACTION NO. 5:20-cv-343 (MTT)
                                             )
HABIF PROPERTIES, LLC, et al.,               )
                                             )
                                             )
                Defendants.                  )
 __________________                          )


                                          ORDER

       Plaintiff Great Lakes Insurance SE moved for judgment on the pleadings,

contending that the pleadings established, for several reasons, that it did not owe Habif

Properties, LLC, Morris N. Habif, LLC, MH Northgate Holdings, LLC, and Planetary

Properties, LLC (the “Habif Defendants”) a duty to defend or indemnify them for claims

arising out of a shooting incident that is the subject of a lawsuit pending in the State

Court of Bibb County. Doc. 16. The motion required the Court to consider matters

outside of the pleadings, so pursuant to Rule 12(d) of the Federal Rules of Civil

Procedure, the Court converted Great Lakes’s motion to one for summary judgment.

Doc. 24. For the reasons discussed below, Great Lakes’s motion (Doc. 16) is

GRANTED.

                                    I. BACKGROUND

       On July 6, 2019, Tamarco Head was shot and killed at a nightclub located at

Northgate Plaza in Warner Robins, Georgia. Docs. 1 ¶¶ 15-18; 11 ¶¶ 15-18; 12 ¶¶ 15-

18. Northgate Plaza was then owned by two of the Habif Defendants. Docs. 1 ¶ 20; 1-
         Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 2 of 10




2; 1-3; 11 ¶ 20. At the time of the shooting, Great Lakes had in place a commercial

general liability insurance policy insuring Northgate Plaza. See generally Docs. 25-1;

25-2. On May 29, 2020, Fantaba Head, Head’s surviving spouse and administrator of

his estate, filed suit in the State Court of Bibb County against the Habif Defendants. 1

Docs. 1 ¶¶ 24-25; 1-4; 11 ¶¶ 24-25. The state court action alleges, among other things,

that:

        Tamarco Head was a victim of aggravated assault, aggravated battery
        and ultimately, homicide, when he was shot with a deadly weapon as
        bullets sprayed throughout the Premises. Tamarco survived the shots, but
        ultimately succumbed to his injuries.

                                                   …

        The assailants who shot Tamarco Head were negligently allowed to enter
        and remain on the Premises because Defendants failed to implement
        adequate security measures to prevent individuals like the assailants from
        entering the Premises, correctly remove them from the Premises, or to
        deter them from remaining on the Premises.

        Defendants had a duty to provide security policies and procedures for the
        protection of their invitees, like Tamarco Head.

        Defendants failed to provide adequate security policies and/or security
        procedures for the protection of invitees, like Tamarco Head.

Docs. 1-4 ¶¶ 12; 1 ¶ 29; 15-17; 11 ¶ 29.

        After securing a “full reservations of its rights,” 2 Great Lakes agreed to defend the

Habif Defendants in the state court lawsuit. Docs. 1 ¶¶ 39-48; 1-7; 1-8; 1-10; 1-11; 1-



1 Ms. Head and her husband’s estate are defendants in this action. After the Court converted the motion
to one for summary judgment and the record was complete, Head and the estate “[did] not oppose the
Court granting summary judgment for [Great Lakes] on the grounds that the commercial general liability
coverage part of [the] Great Lakes insurance policy … contains an exclusion stating that the insurance
does not apply to bodily injury arising out of the use of firearms by any insured or any other person as
well as an Assault or Battery Exclusion.” Doc. 27 at 2.
2The defendants do not dispute that Great Lakes properly reserved its rights and do not contend that
Great Lakes waived its defenses to any claims for coverage under Great Lakes’s policy.


                                                   -2-
        Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 3 of 10




12; 1-13; 1-14. Great Lakes then filed this declaratory judgment action. Doc. 1. In its

converted motion for summary judgment, Great Lakes makes five arguments: (1) Morris

N. Habif, LLC has no insurable interest in Northgate Plaza, (2) MH Northgate and

Planetary Properties are not insureds under the policy, (3) Habif Properties is not an

insured under the policy, (4) the Assault or Battery exclusion bars coverage, and (5) the

Firearms/Weapons exclusion bars coverage. Doc. 16-1 at 9-17. The parties agree that

if either the Assault or Battery or the Firearms/Weapons exclusion is enforceable, Great

Lakes is entitled to judgment. Because both are enforceable, the Court does not reach

Great Lakes’s other grounds for summary judgment.

       Since Great Lakes began insuring Northgate Plaza on August 16, 2012, Great

Lakes’s policy has included both the Assault or Battery and the Firearms/Weapons

exclusions. Docs. 28-1; 28-2 at 101-02, 105. In full, the exclusions, with applicable

definitions, provide:

       This insurance does not apply to “bodily injury,” “property damage,” or
       “personal and advertising injury” arising out of an “assault,” “battery,” or
       “physical altercation”:

       a. Whether or not caused by, at the instigation of, or with the direct or
          indirect involvement of an insured, an insured’s employees, patrons, or
          other persons in, on, near, or away from an insured’s premises; or

       b. Whether or not caused by or arising out of an insured’s failure to
          properly supervise or keep an insured’s premises in a safe condition;
          or

       c. Whether or not caused by or arising out of any insured’s act or
          omission in connection with the prevention, suppression, or failure to
          warn of the “assault,” “battery,” or “physical altercation,” or providing or
          not providing or summoning or not summoning medical or other
          assistance in connection with the “assault,” “battery,” or “physical
          altercation,” including but not limited to, negligent hiring, training, or
          supervision; or




                                             -3-
        Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 4 of 10




       d. Whether or not caused by or arising out of negligent, reckless, or
          wanton conduct by an insured, an insured’s employees, patrons, or
          other persons.
                                          …

       “Assault” means any attempt of threat to inflict injury on another including
       any conduct that would reasonably place another in apprehension of such
       injury.

       “Battery” means the intentional or reckless physical contact with or any
       use of force against a person without his or her consent that entails some
       injury or offensive touching whether or not the actual injury inflicted is
       intended or expected.

       “Physical altercation” means a dispute between individual[s] in which one
       or more persons sustain bodily injury arising out of the dispute.

                                             …

       This insurance does not apply to “bodily injury,” “property damage,” or
       “personal and advertising injury” arising out of the manufacture,
       importation, sales, distribution, ownership, maintenance, or use of firearms
       or “weapons” by any insured or any other person.

Doc. 28-2 at 101-02, 105.

                        II. SUMMARY JUDGMENT STANDARD

       A movant is entitled to summary judgment upon showing “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). When the movant bears the burden of proof at

trial, it must show there is no genuine dispute that it has met the elements of its claim or

defense. See United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1438 (11th

Cir. 1991). The non-movant may defeat a properly supported motion by producing

“significant, probative evidence demonstrating the existence of a triable issue of fact.”

Id. (quoting Chanel, Inc. v. Italian Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th




                                            -4-
        Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 5 of 10




Cir. 1991)). In other words, that there is indeed a genuine dispute regarding a material

fact. See id.

       “A factual dispute is genuine only if ‘a reasonable jury could return a verdict for

the nonmoving party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220,

1224 (11th Cir. 2002) (quotation marks omitted). Therefore, when deciding if summary

judgment is appropriate, the court must not “weigh the evidence and determine the truth

of the matter” on its own but should determine only whether a reasonable jury could find

in favor of the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)

(“[C]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”). In doing

so, the court should draw all justifiable inferences, and resolve any reasonable doubts

concerning the facts, in favor of the non-movant. Id. at 255; Info. Sys. & Networks

Corp., 281 F.3d at 1224. If, after reviewing the entirety of the record “in the light most

favorable to the [non-movant],” the court determines a reasonable jury could not find in

favor of the non-movant, then summary judgment is appropriate. Strickland v. Norfolk

S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“‘[T]he District Court [must] consider

all evidence in the record when reviewing a motion for summary judgment—pleadings,

depositions, interrogatories, affidavits, etc.—and can only grant summary judgment if

everything in the record demonstrates that no genuine issue of material fact exists.’”).

(quoting Tippens v. Celotex Corp., 805 F.2d 949, 952 (11th Cir. 1986)).

                                     III. DISCUSSION

       “Insurance is a matter of contract and the parties are bound by the terms of the

policy.” Richmond v. Ga. Farm Bureau Mut. Ins. Co., 140 Ga. App. 215, 221, 231




                                             -5-
        Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 6 of 10




S.E.2d 245, 249-50 (1976) (citations omitted). Further, “the insured is chargeable with

knowledge of all the conditions imposed upon him by the terms of his policy.” Id.

(citations omitted).

       In Georgia, the interpretation of an insurance policy is generally “a question of

law,” to which courts apply the “ordinary rules of contract construction.” O.C.G.A. § 13-

2-1; Boardman Petroleum, Inc. v. Federated Mut. Ins. Co., 269 Ga. 326, 327, 498

S.E.2d 492, 494 (1998) (citations omitted). “Every insurance contract shall be

construed according to the entirety of its terms and conditions as set forth in the policy

and as amplified, extended, or modified by any rider, endorsement, or application made

a part of the policy.” O.C.G.A. § 33-24-16. “[U]nder the rules of contract construction,

the policy is construed against the insurer as the drafter of the policy and any exclusions

from coverage are strictly construed.” Pilz v. Monticello Ins. Co., 267 Ga. App. 370,

371-72, 599 S.E.2d 220, 221 (2004) (citation and brackets omitted). If the policy

exclusions are unambiguous, they must be given effect “even if beneficial to the insurer

and detrimental to the insured.” Id. at 372 (quoting Jefferson Ins. Co. of N.Y. v. Dunn,

269 Ga. 213, 216, 496 S.E.2d 696, 699 (1998)); see also Fireman’s Fund Ins. Co. v.

Univ. of Ga. Athletic Ass’n, Inc., 288 Ga. App. 355, 654 S.E.2d 207 (2007); Nationwide

Mut. Fire Ins. Co. v. Somers, 264 Ga. App. 421, 591 S.E.2d 430 (2003). When

determining whether an insurance company has a duty to defend, courts compare “the

language of the policy … with the allegations of the complaint.” Hoover v. Maxum

Indem. Co., 291 Ga. 402, 407-08, 730 S.E.2d 413, 418 (2012).




                                            -6-
         Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 7 of 10




        The Habif Defendants argue that the coverage exclusions are ambiguous. 3 The

entirety of their argument is stated in one sentence: “More specifically, it is unclear

whether the Exclusions apply solely to acts committed by employees or agents of the

Habif Companies, or whether they instead apply to anyone who commits an assault or

battery or uses a firearm on the Property.” Doc. 26 at 12. Thus, the Habif Defendants

argue that it is unclear whose assaults are excluded or whose use of firearms is

excluded. The Court disagrees; the plain language of both exclusions precludes

coverage for claims arising from Head’s injuries and death.

        The Assault or Battery exclusion provides that Great Lakes’s policy “does not

apply to ‘bodily injury,’ … arising out of an ‘assault,’ ‘battery,’ or ‘physical altercation.’”

Docs. 25-2 at 98-99; 28-2 at 101-02. The exclusion applies:

        Whether or not caused by, at the instigation of, or with the direct or indirect
        involvement of an insured, an insured’s employees, patrons, or other
        persons in, on, near, or away from an insured’s premises; or …

        Whether or not caused by or arising out of negligent, reckless, or wanton
        conduct by an insured, an insured’s employees, patrons, or other persons.

Docs. 25-2 at 98-99; 28-2 at 101-02 (emphasis added). Clearly, the exclusion states,

without ambiguity, whose assaults are excluded—everyone’s. Perhaps the Habif

Defendants mean to argue that the phrase “insured, an insured’s employees, patrons,

or other persons” can be read to describe only people connected or related to an


3 Initially, the Habif Defendants argued that the relevant exclusions were somehow improperly added to
their policy. Doc. 22 at 8-9. Factually, that turned out to be wrong. See generally Docs. 28-1; 28-2. The
exclusions were in every policy issued by Great Lakes. Docs. 25-1; 25-2 at 98-99, 102; 28-1; 28-2 at
101-02, 105. Even if the exclusions had been added in a new policy year, the Habif Defendants never
convincingly explained why that made a difference. Their main point seemed to be that their insurance
agent should not have secured for them a policy containing the exclusions. Docs. 26 at 2-3, 10; 26-1 at
17-18, 46-48, 58-66. That, of course, is a matter between the Habif Defendants and their insurance
agent, not Great Lakes. The Court acknowledges the Habif Defendants’ predicament—their policy
excludes coverage for the very claims that the proprietor of a bar fears most. But while their attorneys
have raised every conceivable argument, they cannot avoid the plain language of the policy.


                                                   -7-
          Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 8 of 10




insured. 4 But that argument, if made, would have no grammatical or logical basis. The

phrase consists of independent items in a series. Each item describes categories of

persons, not subcategories of the first item in the series. Nothing in the structure or

wording supports the reading that the exclusion applies only to patrons or other persons

who are connected to the insured. True, the last item—other persons—broadens the

exclusion to include assaults committed by anyone, but that does not in any way make

the exclusion ambiguous. In short, assaults are excluded regardless of who commits

them, whether the aggressor is an insured, an employee, a patron, or any “other

person.”5 Docs. 25-2 at 98-99; 28-2 at 101-02.

        The Firearms/Weapons exclusion says the same thing, albeit with more economy

and thus even more clarity:

        This insurance does not apply to “bodily injury,” “property damage,” or
        “personal and advertising injury” arising out of the manufacture,
        importation, sales, distribution, ownership, maintenance, or use of firearms
        or “weapons” by any insured or any other person.


4 At first blush, this may sound like an appeal to noscitur a sociis (“known by the company it keeps”), the

interpretive principle that words grouped in a list often have similar meanings. A similar argument
persuaded a plurality of Justices in Yates v. United States, 574 U.S. 528 (2015). There, for a variety of
reasons not present here, those Justices relied, in part, on the noscitur a sociis canon to “avoid ascribing
to one word a meaning so broad that it is inconsistent with its accompanying words” and concluded that a
fish is not a tangible object. Id. at 543-45 (citations omitted). But those canons are generally tools for
identifying the intended meaning or reasonably understood meaning of a word or phrase. And the Court
is satisfied that no reasonable person reading the Assault or Battery exclusion would conclude that the
exclusion implicitly limits “other persons” to persons “connected to the insured.” Unlike Congressional
acts, exclusions or limitations of liability are intentionally broad and are intended to exclude precisely
those claims not foreseen or provided for by the more specific preceding terms. Further, if noscitur a
sociis (or the related canon of ejusdem generis) requires identifying a common theme in the first few
items in the list that then narrows the final item, there is no reason, grammatically or in the context of the
exclusion as a whole, to think that “connected to the insured” would be that theme. On the contrary, in
context, the theme clearly is “potential assaulters.” In any event, even if this argument had the slightest
merit, it has no relevance to the Firearms/Weapons exclusion.

5 The Habif Defendants, understandably, do not argue that Ms. Head’s theory of recovery—failure to
provide security policies or procedures—somehow opens a door to coverage. The exclusion applies
“[w]hether or not caused by or arising out of an insured’s failure to properly supervise or keep an
insured’s premises in a safe condition.” Doc. 28-2 at 101.



                                                     -8-
         Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 9 of 10




Docs. 25-2 at 102; 28-2 at 105 (emphasis added). Not incidentally, the terse phrase

“insured or any other person” cannot possibly be read to limit the exclusion to persons

connected or related to an insured. The exclusion applies to an insured and to any

other person.

        Given the clarity of the exclusions, it is hardly necessary to discuss supporting

authority. So, the Court simply provides in the margin a string cite of cases that make

clear that both exclusions are enforceable. 6

        Tamarco Head was shot and killed at a nightclub located on property covered by

the Great Lakes policy. Docs. 1 ¶¶ 15-18; 11 ¶¶ 15-18. The complaint in the state

court action alleges:

        Tamarco Head was a victim of aggravated assault, aggravated battery
        and ultimately, homicide, when he was shot with a deadly weapon as
        bullets sprayed throughout the Premises. Tamarco survived the shots, but
        ultimately succumbed to his injuries.

Docs. 1 ¶ 29; 1-4 ¶ 12 (emphasis added). The complaint further alleges that the Habif

Defendants negligently allowed the “assailants who shot Tamarco Head” to enter the

premises. Doc. 1-4 ¶ 15. Head’s injuries and death arose out of an assault by

person(s) on the insured premises, and they arose out of the use of a firearm by

person(s) on the insured premises. Thus, the underlying claim clearly falls within the

plain and unambiguous language of both the Assault or Battery and Firearms/Weapons




6 Hudson Specialty Ins. Co. v. Snappy Slappy LLC, 2019 WL 1938801, at *2 (M.D. Ga. May 1, 2019)
(exclusion of coverage for claims arising out of the use of firearms enforceable even though the policy did
not specify whose use barred coverage); First Specialty Ins. Corp., Inc. v. Flowers, 284 Ga. App. 543,
545-46, 644 S.E.2d 453, 455-56 (2007) (assault and battery exclusion was unambiguous and applied to
“any claim or suit for bodily injury or death arising out of an assault and battery committed on the …
premises, regardless of who committed the assault and battery”); Capitol Indem., Inc. v. Brown, 260 Ga.
App. 863, 581 S.E.2d 339 (2003) (assault or battery exclusion applied to assaults by the insured’s
employees or third parties).


                                                    -9-
       Case 5:20-cv-00343-MTT Document 30 Filed 06/14/21 Page 10 of 10




exclusions. Accordingly, Great Lakes is under no obligation to defend or indemnify the

Habif Defendants.

                                  IV. CONCLUSION

      For the reasons discussed above, Great Lakes’s motion for summary judgment

(Doc. 16) is GRANTED.

      SO ORDERED, this 14th day of June, 2021.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                         -10-
